 Case 2:19-cv-00329-GMN-EJY Document 100 Filed 10/05/20 Page 1 of 3




     KATHLEEN BLISS, ESQ. (NV Bar #7606)
 1
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway, Suite 202
 3   Henderson, Nevada 89012
     Tele: (702) 463-9074
 4
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
 7   Email: dstanderlaw@gmail.com
     PAUL PADDA LAW, PLLC
 8   4560 South Decatur Blvd., Suite 300
     Las Vegas, Nevada 89103
 9   Tele: (702) 366-1888
10   -and-
     DOUGLASS A. MITCHELL, ESQ. (NV Bar #3775)
11   Email: dmitchell@jenner.com
     JENNER & BLOCK, LLP
12   1099 New York Avenue, N.W., Suite 900
13   Washington, D.C. 20001-4412
     Tele: (202) 639-6090
14
     Attorneys for Plaintiff
15
16
                               UNITED STATES DISTRICT COURT

17                                     DISTRICT OF NEVADA

18   NAVAJO HEALTH FOUNDATION – SAGE
     MEMORIAL HOSPITAL, INC. (doing
19   business as “Sage Memorial Hospital”); an
20   Arizona non-profit corporation,

21                               Plaintiff,          Case No. 2:19-cv-0329-GMN-EJY
22          vs.
23                                                   JOINT STIPULATION TO EXTEND
     RAZAGHI DEVELOPMENT COMPANY,                    TIME FOR RESPONSE TO AMENDED
24   LLC; a Nevada limited liability company         THIRD-PARTY COMPLAINT AND
     (doing business as “Razaghi Healthcare”),       COUNTERCLAIMS
25   AHMAD R. RAZAGHI; individually, TAUSIF
26   HASAN; individually, DOES 1-10;           (THIRD REQUEST)

27                              Defendants.
28

                                                 2
 Case 2:19-cv-00329-GMN-EJY Document 100 Filed 10/05/20 Page 2 of 3




            Pursuant to Federal Rule of Civil Procedure 6(b)(1) and the Court’s Local Rule of Civil
 1
 2   Practice 7-2, Counter-Defendant (Navajo Health Foundation – Sage Memorial Hospital, Inc.),

 3   Third-Party Defendants (Christi El-Meligi and Netrisha Dalgai) and Counter-Claimant (Razaghi
 4
     Development Company, LLC or “RDC”) hereby stipulate to permit Counter-Defendant and
 5
     Third-Party Defendants additional time, to and until October 7, 2020, to respond to the
 6
 7   Amended Third-Party Complaint and Counterclaims asserted by RDC on September 1, 2020.

 8   See ECF No. 92. The parties respectfully request the Court approve this stipulation. This is the
 9   parties’ third stipulation for the purpose set forth herein. In requesting the Court approve this
10
     stipulation, the parties rely upon the following:
11
                    1.   Counter-Claimant RDC filed a Third-Party Complaint and Counterclaim on
12
13   July 23, 2020. See ECF No. 67. By Order filed August 25, 2020, Counter-Defendant and

14   Third-Party Defendants were required to file a response to those claims on September 4, 2020.
15   ECF No. 87. However, prior to that deadline, RDC filed an Amended Third-Party Complaint
16
     and Counterclaims. This amended filing renders the September 4, 2020 deadline moot.
17
                    2. The parties have communicated regarding this matter. Paul S. Padda, Esq.,
18
19   counsel for Third-Party Defendants and the Counter-Defendant, has communicated the fact to

20   opposing counsel that he has substantially completed responses to the Counterclaim and Third-
21
     Party complaint but will need 2 additional days to verify certain factual matters before filing
22
     them with the Court. Undersigned counsel for the Third-Party Defendants and the Counter-
23
24   Defendant was required to travel out of town last week for an emergency business matter and

25   during the past three days has been working on an expedited filing in a state court matter. As a
26   result of the foregoing, he will need 2 additional days to file the responses despite having
27
     substantially completed them. Although the Court previously granted the responding parties
28

                                                         2
 Case 2:19-cv-00329-GMN-EJY Document 100 Filed 10/05/20 Page 3 of 3




     additional time, until October 5, 2020, to respond to the pending pleadings, the additional 2
 1
 2   days requested herein will provide undersigned counsel for the responding parties sufficient

 3   time to verify certain facts with his clients and file the responses with the Court.
 4
                    3. The parties respectfully request the Court approve this stipulation.
 5
     /s/ Kris Leonhardt                                            /s/ Paul S. Padda
 6
     _________________________                                     _________________________
 7   Pavneet S. Uppal, Esq.                                        Kathleen Bliss, Esq.
     Kris Leonhardt, Esq.                                          Paul S. Padda, Esq.
 8   Brian L. Bradford, Esq                                        David Stander, Esq.
 9                                                                 Douglass A. Mitchell, Esq.
     Counsel for Razaghi Development Company, LLC
10                                                                 Counsel for Christi El-Meligi,
     Dated: October 5, 2020                                        Netrisha Dalgai and Navajo Health
11                                                                 Foundation – Sage Memorial
12                                                                 Hospital, Inc.

13                                                                 Dated: October 5, 2020
14
15                                                  IT IS SO ORDERED:

16
                                                    ______________________________________
17
                                                    UNITED STATES MAGISTRATE JUDGE
18
19                                                            October 5, 2020
                                                    DATED: ______________________________
20
21
22
23
24
25
26
27
28

                                                      2
